Exhibit 10.10
Non-Employee Directors’ Compensation
In fiscal 2009, non-employee directors will receive compensation as outlined in
the table below:

              Compensation Rate     Fiscal 2009
Monthly Board member retainer
  $ 1,500  
Fee per Board meeting attended
  $ 1,250  
Fee per Audit Committee meeting attended
  $ 1,000 (1)
Fee per Compensation Committee meeting attended
  $ 1,000 (1)
Fee per Governance Committee meeting attended
  $ 1,000 (1)
Fee per Investment Review Committee meeting attended
  $ 500  
Annual stipend for Chairman of the Board
  $ 4,000  
Annual stipend for Audit Committee Chair
  $ 3,000  
Annual stipend for Compensation Committee Chair
  $ 2,000  

 

(1)   The Chairs of the Audit, Compensation and Governance Committees will
receive 1.5 times the meeting fee for each committee meeting to reflect the work
and preparation required as chair for such meetings.

Directors who are otherwise employees of the Company do not receive any
additional compensation for their service on the Board or any of its committees.

